Exhibit 21.1 JurisdictionofIncorporation Altra Industrial Motion Corp., Delaware - Guardian Couplings LLC, Delaware - Nuttall Gear LLC, Delaware - Ameridrives International, LLC, Delaware - Formsprag LLC, Delaware - Warner Electric LLC, Delaware - Warner Electric Technology LLC, Delaware - Svendborg Brakes USA, LLC Delaware - Boston Gear LLC, Delaware - Bauer Gear Motor LLC, Delaware - Inertia Dynamics, LLC, Delaware - Kilian Manufacturing Corporation, Delaware - Kilian Canada ULC, Canada - TB Wood’s Corporation, Delaware - TB Wood’s Incorporated, Pennsylvania - T.B. Wood’s Canada Ltd., Canada - Industrial Blaju, S.A. de C.V., Mexico - Altra Industrial Motion (Thailand) Ltd., Thailand - Warner Electric International Holding, Inc., Delaware - Altra Industrial Motion Netherlands C.V., Netherlands - Altra Industrial Motion Netherlands B.V., Netherlands - Warner Electric Group GmbH, Germany - Stieber GmbH, Germany - Stromag Holding GmbH, Germany - GKN Stromag AG, Germany - Stromag Dessau GmbH, Germany - Altra Industrial Motion India Private Ltd., India - Warner Electric (Neth) Holding B.V., Netherlands - Altra Industrial Motion Australia Pty. Ltd., Australia - Altra Industrial Motion Hong Kong Limited HongKong - Altra Industrial Motion (ShenZhen) Co., Ltd., China - Altra Industrial Motion Singapore Pte. Ltd. Singapore - Altra Industrial Motion Taiwan Ltd. Taiwan - Warner Electric UK Group Ltd., United Kingdom - Warner Electric UK Holding, Ltd., United Kingdom - Wichita Company Ltd., United Kingdom - Hay Hall Holdings Ltd., United Kingdom - The Hay Hall Group Ltd., United Kingdom - Stromag UK Ltd., United Kingdom - Matrix International Ltd., United Kingdom - Matrix International GmbH, Germany - Bibby Group Ltd., United Kingdom - Bibby Transmissions Ltd., United Kingdom - Altra Industrial Motion South Africa (Pty.) Ltd., South Africa - Turboflex Ltd., UnitedKingdom - Torsiflex Ltd., United Kingdom - Huco Power Transmission Ltd., United Kingdom - Huco Engineering Industries Ltd., United Kingdom - Dynatork Air Motors Ltd., United Kingdom - Dynatork Ltd., United Kingdom - Twiflex Ltd., United Kingdom - Saftek Ltd., United Kingdom - Bauer Gear Motor Limited, United Kingdom - Bauer Gear Motor GmbH, Germany - Bauer Gear Motor Europe GmbH, Germany - Bauer Gear Motor Slovakia s.r.o., Germany - Bauer Gear Motor Finland Oy Ab, Finland - Altra Industrial Motion Russia OOO, Russia - Altra Industrial Motion (Changzhou) Co., Ltd. China - Warner Electric (Holding) SAS, France - Warner Electric Europe SAS, France - Stromag Holding SAS, France - Stromag France SAS, France - Altra Industrial Motion do Brasil S.A., Brazil - Altra Industrial Motion Denmark ApS, Denmark - S.B. Patent Holding ApS, Denmark - Svendborg Brakes ApS, Denmark - Svendborg Brakes Espana S.A., Spain - Svendborg Brakes Australia Pty. Ltd., Australia - Svendborg Brakes Korea Co. Ltd., Korea - Svendborg Brakes Chile Ltd., Chile - Svendborg Brakes India Ltd., India - Svendborg Brakes Shanghai Co. Ltd., China - Svendborg Brakes Trading (Shanghai) Co. Ltd., China
